Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in failing to inform him, prior to summations, that it would consider the lesser included offense of attempted burglary in the second degree in rendering its verdict (see, CPL 320.20 [5]). That contention is not preserved for our review (see, CPL 470.05 [2]; People v Gagliardo, 222 AD2d 520; People v Muhammad, 162 AD2d 988, 989, lv denied 77 NY2d 841; People v Hampton, 124 AD2d 675, 676, lv denied 69 NY2d 746), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Maloy, J.—Attempted Burglary, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.